DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed 03/08/21. The amendments filed on
03/08/21 have been entered. Accordingly Claims 16-28 are pending. The previous rejections of claims have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 03/08/2021.

REASONS FOR ALLOWANCE
Claims 16-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious the following limitation when the amended claim is taken as a whole: “…wherein the atlas data serves as a comparison for determining the area in which the nerve fibers are positioned in the diffusion image data, and the diffusion image data is used to reconstruct a diffusion tensor which describes the orientation of the nerve fibers and determining the fiber orientation data includes determining a transformation between a position of the anatomical body part in the diffusion-enhanced image and a position of the anatomical body part in the patient medical image, wherein the patient medical image is defined by grey values and wherein the position of the white matter in the patient medical image is determined by comparing the grey values of the patient medical image to the tissue classes described by the atlas data…” of independent claim 16 and analogous limitation of independent claims 17 and 27.
1 combination of exemplary art of record McIntrye, Molnar and Leemans not teaching/suggesting limitation “…wherein the atlas data serves as a comparison for determining the area in which the nerve fibers are positioned in the diffusion image data, and the diffusion image data is used to reconstruct a diffusion tensor which describes the orientation of the nerve fibers and determining the fiber orientation data includes determining a transformation between a position of the anatomical body part in the diffusion-enhanced image and a position of the anatomical body part in the patient medical image, wherein the patient medical image is defined by grey values and wherein the position of the white matter in the patient medical image is determined by comparing the grey values of the patient medical image to the tissue classes described by the atlas data…” is persuasive. Specifically, with regards to McIntrye not providing teachings for the determination of fiber orientation in the manner disclosed in the amended claim limitation. 
Dependent claims 18-26 and 28 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/            Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793